Citation Nr: 1011997	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  08-12 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for cataracts, aphakia, and diabetic retinopathy.

2.  Entitlement to an initial compensable disability 
evaluation for erectile dysfunction.

3.  Entitlement to an initial compensable disability 
evaluation for bilateral hearing loss.

4.  Entitlement to an initial compensable disability 
evaluation for peripheral neuropathy of the right upper 
extremity.

5.  Entitlement to an increased disability evaluation for 
diabetes mellitus, currently evaluated as 20 percent 
disabling.

6.  Entitlement to an increased disability evaluation for 
coronary artery disease, status-post stent replacement, 
currently evaluated as 10 percent disabling.

7.  Entitlement to service connection for ingrown toenails of 
the feet.

8.  Entitlement to service connection for sleep apnea.

9.  Entitlement to service connection for peripheral 
neuropathy of the left upper extremity.

10.  Entitlement to service connection for kidney stones.

11.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for hypertension.

12.  Entitlement to an effective date prior to May 22, 2006 
for the grant of service connection for cataracts, aphakia, 
and diabetic retinopathy.

13.  Entitlement to an effective date prior February 22, 2007 
for the grant of service connection for erectile dysfunction.

14.  Entitlement to an effective date prior February 22, 2007 
for the grant of service connection for bilateral hearing 
loss. 

15.  Entitlement to an effective date prior February 22, 2007 
for the grant of service connection for peripheral neuropathy 
of the right upper extremity.

16.  Entitlement to a total disability rating for 
compensation purposes based on individual unemployability 
(TDIU).

17.  Entitlement to an extraschedular disability evaluation 
for service-connected disabilities.





REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from October 1965 to October 
1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado.

Unfortunately, further development of the evidence is 
required before the Board can adjudicate the Veteran's claims 
of entitlement to increased disability ratings, entitlement 
to TDIU, and entitlement to an extraschedular disability 
evaluation.  So, regrettably, these claims are being remanded 
to the RO via the Appeals Management Center (AMC).  VA will 
notify him if further action is required on his part.


FINDINGS OF FACT

1.  In an unappealed March 2002 rating decision, the RO 
denied the Veteran's claim of entitlement to 
service connection for hypertension.

2.  Evidence added to record since the RO's March 2002 rating 
decision was not previously of record, and is not cumulative 
and redundant of other evidence previously considered, but 
when viewed by itself or in the context of the entire record, 
does not relate to a fact not previously established that is 
necessary to substantiate the claim of entitlement to service 
connection for hypertension, nor does it raise a reasonable 
possibility of substantiating the claim.

3.  Ingrown toenails of the feet were initially demonstrated 
years after service, and has not been shown by competent 
evidence to be causally related to the Veteran's active 
service.

4.  Sleep apnea was initially demonstrated years after 
service, and has not been shown by competent evidence to be 
causally related to the Veteran's active service.

5.  There is no evidence of peripheral neuropathy of the left 
upper extremity which is causally related to the Veteran's 
active service.

6.  There is no evidence of kidney stones which are causally 
related to the Veteran's active service.

7.  The Veteran underwent surgery for left eye cataract, 
associated with service-connected diabetes mellitus, on May 
22, 2006; treatment records reflect aphakia and diabetic 
retinopathy.  

8.  The Veteran's claim of entitlement to service connection 
for erectile dysfunction was received by the RO on February 
22, 2007.

9.  The Veteran's claim of entitlement to service connection 
for bilateral hearing loss was received by the RO on February 
22, 2007.

10.  The Veteran's claim of entitlement to service connection 
for peripheral neuropathy of the right upper extremity was 
received by the RO on February 22, 2007.




CONCLUSIONS OF LAW

1.  The March 2002 RO decision that denied the Veteran's 
claim of entitlement to service connection for hypertension 
is final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2009).

2.  New and material evidence has not been received to reopen 
the claim for service connection for hypertension.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.104, 3.156 
(2009).

3.  Ingrown toenails of the feet were not incurred in, or 
aggravated by, active service and is not proximately due to 
or aggravated by service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.1, 3.102, 3.159, 3.303, 3.304 (2009).

4.  Sleep apnea was not incurred in, or aggravated by, active 
service and is not proximately due to or aggravated by 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 
3.159, 3.303, 3.304 (2009).

5.  Peripheral neuropathy of the left upper extremity was not 
incurred in, or aggravated by, active service and is not 
proximately due to or aggravated by service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2009).

6.  Kidney stones were not incurred in, or aggravated by, 
active service and is not proximately due to or aggravated by 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 
3.159, 3.303, 3.304 (2009).

7.  The requirements are not met for an effective date prior 
to May 22, 2006 for the grant of service connection for 
cataracts, aphakia, and diabetic retinopathy.  38 U.S.C.A. 
§§ 5103, 5103A, 5107(b), 5110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.105, 3.155, 3.159, 3.400 (2009).

8.  The requirements are not met for an effective date prior 
to February 22, 2007 for the grant of service connection for 
erectile dysfunction.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 
5110 (West 2002); 38 C.F.R. §§ 3.102, 3.105, 3.155, 3.159, 
3.400 (2009).

9.  The requirements are not met for an effective date prior 
to February 22, 2007 for the grant of service connection for 
bilateral hearing loss.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 
5110 (West 2002); 38 C.F.R. §§ 3.102, 3.105, 3.155, 3.159, 
3.400 (2009).

10.  The requirements are not met for an effective date prior 
to February 22, 2007 for the grant of service connection for 
peripheral neuropathy of the right upper extremity.  
38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2002); 
38 C.F.R. §§ 3.102, 3.105, 3.155, 3.159, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Further, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court issued a decision that established significant new 
requirements with respect to the content of the VCAA notice 
for reopening claims.  According to the Court, in the context 
of a claim to reopen, the Secretary must look at the bases 
for the denial in the prior decision and to respond by 
providing the appellant with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  But see 
Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007) ( "§ 
5103(a) requires only that the VA give a claimant notice at 
the outset of the claims process of the information and 
evidence necessary to substantiate the claim, before the 
initial RO decision and in sufficient time to enable the 
claimant to submit relevant evidence.  This notice may be 
generic in the sense that it need not identify evidence 
specific to the individual claimant's case (though it 
necessarily must be tailored to the specific nature of the 
veteran's claim).  It need not describe the VA's evaluation 
of the veteran's particular claim.").  

VA issued VCAA notice letters, dated in March 2007, April 
2007, July 2007, and June 2008, from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter explained 
the evidence necessary to substantiate the Veteran's claims 
of entitlement to an earlier effective date and entitlement 
to service connection, as well as the legal criteria for 
entitlement to such benefits.  The letters also informed him 
of his and VA's respective duties for obtaining evidence. 

The Board also finds that the VCAA notification letters are 
compliant with Kent as to the Veteran's petition to reopen.  
These letters specifically informed the Veteran as to what 
evidence would be necessary to substantiate the element or 
elements that were required to establish service connection 
that were found insufficient in the previous denials.  The 
Veteran was told to submit evidence pertaining to the reason 
his claim of entitlement to service connection for 
hypertension was previously denied, and the letters notified 
the Veteran of the reason for the prior final denial (i.e., 
the elements of the service connection claim that were 
deficient).  

In addition, the letters from VA explained how a disability 
rating is determined for a service-connected disorder and the 
basis for determining an effective date upon the grant of any 
benefit sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was decided after 
the issuance of an initial, appropriate VCAA notice.  As 
such, there was no defect with respect to timing of the VCAA 
notice.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of VA and 
private post-service treatment and examination.  
Additionally, the claims file contains the Veteran's own 
statements in support of his claims.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also reviewed the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claims. 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.



New and Material Evidence

Legal Criteria

Service Connection - In General

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases, including an organic disease of the 
nervous system, will be presumed to have been incurred or 
aggravated in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

New and Material Evidence 

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2009).  

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."

The Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156(a)).   As the current 
petitions to reopen were received in April 2003, the new 
version of the regulation is applicable in this case.

Under the revised version of 38 C.F.R. § 3.156(a), new 
evidence is existing evidence not previously submitted to 
agency decision-makers.  Material evidence is existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to a fact, not previously 
established, which is necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
See 38 C.F.R. § 3.156(a) (2009).  If all of these tests are 
satisfied, the claim must be reopened.

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied. See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2005) (eliminating the concept of a well-grounded 
claim).

Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered.  38 C.F.R. § 3.156(c).



Analysis

The Veteran's claim of entitlement to service connection for 
hypertension was initially denied by the RO in a March 2002 
rating decision.  The rating decision was not appealed and, 
thus, it is final.  See 38 U.S.C.A. § 7105.

The preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), 
aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  
Therefore, the initial question before the Board remains 
whether new and material evidence has been presented to 
reopen the claim.

The March 2002 rating decision denied the Veteran's claim of 
entitlement to service connection for hypertension on the 
basis that there was no evidence of hypertension during the 
Veteran's service and that the Veteran did not demonstrate 
that his current hypertension was related to his military 
service, including his service-connected diabetes mellitus.

As stated above, in order to reopen a claim, evidence 
received must be both new and material.  Additional evidence 
received after the prior final denial was not of record at 
the time of the final RO and Board decisions.  The Veteran's 
VA medical records, as well as his multiple statements, are 
not cumulative and redundant of the evidence in the claims 
file at the time of the last final rating decisions.  Thus, 
that evidence is considered "new."  

To be material, the evidence must relate to a fact not 
previously established that is necessary to substantiate the 
claim, and when viewed in the context of the record as a 
whole, must raise a reasonable possibility of substantiating 
the claims.  The basis for the RO's prior final denial was 
that there was no medical evidence of record demonstrating 
that the Veteran's claimed hypertension was incurred or 
aggravated during his military service, including as a result 
of his service-connected diabetes mellitus.   

The evidence of record, submitted by the Veteran during the 
years since the RO's last final rating decision, refers 
primarily to the evaluation and treatment, i.e., the current 
diagnosis and severity, of his current hypertension; the 
April 2007 VA examination report found that the Veteran's 
hypertension was not related to his military service, 
including his service-connected diabetes mellitus.  See 
Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam) 
(medical records describing the veteran's current condition 
are immaterial to issue of service connection and are 
insufficient to reopen claim for service connection based on 
new and material evidence).  

The Board is mindful of the Veteran's assertions that he is 
entitled to service connection because he has hypertension.  
However, such statements must be considered in the context of 
the record as a whole to determine whether it raises a 
reasonable possibility of substantiating the claim.  In this 
regard, the Board points out that, despite the Veteran's 
complaints related to his hypertension, the record remains 
devoid of any evidence linking the etiology of his 
hypertension to his military service.  Moreover, there is no 
evidence that the Veteran was treated for hypertension during 
his military service, and the Veteran has not provided any 
objective, medical evidence indicating that the claimed 
hypertension is related to his military service.  See Moray 
v. Brown, 5 Vet. App. 211, 214 (1993) (there must be medical 
evidence linking a current disability, even assuming the 
veteran has one, to his service in the military).

Additionally, the Board acknowledges that the Veteran has 
repeatedly asserted that his hypertension began during his 
service in the military, or are related to events during his 
service, including his service-connected diabetes mellitus.  
However, such statements must be considered in the context of 
the record as a whole to determine whether it raises a 
reasonable possibility of substantiating the claim.  In this 
regard, the Board points out that there is no medical 
evidence confirming that the Veteran had hypertension during 
his military service.  Furthermore, while the Veteran's 
medical records show evidence of treatment for a hypertension 
since his service, the evidence does not demonstrate that the 
Veteran's current hypertension is related to his military 
service.  As such, the additional evidence considered in 
conjunction with the record as a whole does not raise a 
reasonable possibility of substantiating the claim.  
In short, these medical records, as well as the Veteran's 
statements, do not demonstrate a causal relationship between 
his service in the military and his current hypertension, nor 
do these records otherwise verify the circumstances of his 
service.  See Hickson v. West, 11 Vet. App. 374, 378 (1998); 
Spalding v. Brown, 10 Vet. App. 6, 11 (1996). 

Merely reiterating previously made arguments, without 
independent verification of this, is insufficient grounds to 
reopen the claim.  Cf. Bostain v. West, 11 Vet. App. 124 
(1998) (lay hearing testimony that is cumulative of previous 
contentions considered by decision maker at time of prior 
final disallowance of the claim is not new evidence).  See 
also Reid v. Derwinski, 2 Vet. App. 312 (1992).

In conclusion, new and material evidence to reopen the 
Veteran's previously denied claims for service connection for 
hypertension, including as secondary to service-connected 
diabetes mellitus has not been received subsequent to the 
last final RO decision.  In the absence of new and material 
evidence, the benefit-of-the-doubt rule does not apply.  See 
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  As such, the 
Veteran's claim is not reopened.

Entitlement to Service Connection

Legal Criteria

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Certain 
chronic diseases will be presumed to have been incurred or 
aggravated in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Analysis

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the Veteran's claims 
of entitlement to service connection for ingrown toenails, 
sleep apnea, peripheral neuropathy of the left upper 
extremity, and kidney stones.  38 C.F.R. § 3.102.  

The Veteran's service medical records do not show that the 
Veteran complained of or was treated for ingrown toenails, 
sleep apnea, peripheral neuropathy of the left upper 
extremity, and kidney stones during his military service.  
See 38 C.F.R. § 3.303(a) (service connection requires that 
the facts "affirmatively [show] inception or aggravation . . 
. .").  Likewise, the Board points out that the Veteran did 
not make any complaints specifically related to his ingrown 
toenails, sleep apnea, peripheral neuropathy of the left 
upper extremity, and kidney stones at his military 
examination.  This is probatively significant and given a lot 
of weight and credibility because this was at a time 
contemporaneous to the alleged incident in question.  See, 
e.g., Struck v. Brown, 9 Vet. App. 145, 155-56 (1996).

While the Board acknowledges that the Veteran was diagnosed 
with ingrown toenails and sleep apnea since his military 
service, there is no evidence that these disorders are 
related to his military service; none of the Veteran's 
treating providers have associated his ingrown toenails and 
sleep apnea with his military service.  Similarly, the Board 
notes that the Veteran has not been diagnosed with peripheral 
neuropathy of the left upper extremity and that there is no 
current evidence of kidney stones.  In fact, the April 2007 
VA examiner noted that the Veteran denied a history of kidney 
stones and found that there was no evidence of peripheral 
neuropathy in the left upper extremity.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1998) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  38 U.S.C. § 1110 (formerly § 310)).  In short, 
there is no medical nexus evidence of record linking his 
claimed disabilities to his military service.  See Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998) ("In order 
for service connection for a particular disability to be 
granted, a claimant must establish he or she has that 
disability and that there is 'a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.'" 
Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).

As such, in the absence of any evidence to the contrary, the 
Board concludes that the contemporaneous evidence of record 
fails to show that the Veteran's ingrown toenails, sleep 
apnea, peripheral neuropathy of the left upper extremity, and 
kidney stones were incurred during his active service.  See 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A 
Veteran seeking disability benefits must establish . . the 
existence of a disability [and] a connection between the 
Veteran's service and the disability . . ."). See also 
Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating 
the evidence and rendering a decision on the merits, the 
Board is required to assess the credibility and probative 
value of proffered evidence in the context of the record as a 
whole).  

Although the Veteran asserts that his claimed disabilities 
are related to service, he is not competent to provide an 
opinion requiring medical knowledge, such as a question of 
medical causation.  The Board observes that objective medical 
evidence generally is required to address questions of 
medical causation.  Lay assertions of medical status do not 
constitute competent medical evidence for these purposes.  
Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. 
Brown, 10 Vet. App. 183, 186 (1997).  Nevertheless, lay 
assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  See 38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a).  While the Board finds that 
the Veteran is competent to report that he has ingrown 
toenails, sleep apnea, peripheral neuropathy of the left 
upper extremity, and kidney stones and that these 
disabilities are attributable to his service, little 
probative weight can be assigned to his statements 
associating his disabilities to his service, as the Board 
deems such statements to be less than credible.  In this 
regard, the Board points out the absence of any corroborating 
medical evidence supporting his assertions, such as evidence 
of ingrown toenails, sleep apnea, peripheral neuropathy of 
the left upper extremity, and kidney stones during service or 
for many years thereafter, in and of itself does not render 
his statements incredible, such absence is for consideration 
in determining credibility.   Similarly, the Veteran has not 
shown, however, that he has the expertise required to offer 
an opinion regarding any causal relationship between his 
claimed disabilities and active service. While the Veteran's 
contentions have been considered carefully, these contentions 
are outweighed by the medical evidence of record, which does 
not demonstrate that his claimed disabilities are attributed 
to active service.  See Buchanan v. Nicholson, 451 F.3d 1331, 
1336 (Fed. Cir. 2006) (noting that the absence of 
contemporaneous medical documentation may go to the 
credibility and weight of veteran's lay testimony, but the 
lack of such evidence does not, in and of itself, render the 
lay testimony incredible).  See also Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) (noting that lay evidence can 
be competent to establish a diagnosis when . . . a layperson 
is competent to identify the medical condition).   

As such, the negative evidence of record is of greater 
probative value than the Veteran's statements in support of 
his claims.  The Board has considered the doctrine of giving 
the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 
5107 (West 2002), and 38 C.F.R. § 3.102 (2009), but does not 
find that the evidence is of such approximate balance as to 
warrant its application.  Accordingly, the Board finds that 
there is a preponderance of the evidence against the 
Veteran's claims for service connection for ingrown toenails, 
sleep apnea, peripheral neuropathy of the left upper 
extremity, and kidney stones.



Entitlement to an Earlier Effective Date

Legal Criteria

The statutory and regulatory guidelines for determining the 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 
(2009).  Except as otherwise provided, the effective date of 
an evaluation and an award of compensation based on an 
original claim, a claim reopened after a final disallowance, 
or a claim for increase will be the date the claim was 
received or the date entitlement arose, whichever is later.  
See 38 C.F.R. § 3.400.  

The effective date of an award of service connection will be 
the day following the date of separation from service - if 
the veteran filed a claim within one year after service.  
Otherwise, the effective date will be the date of receipt of 
his claim.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 
3.400(b)(2). 

In cases involving a claim for higher compensation, 
the effective date will be the earliest date as of which it 
is factually ascertainable that an increase in disability 
occurred if the claim is received within one year from that 
date; otherwise, the effective date is the date the claim is 
received.  See 38 U.S.C.A. § 5110(b)(2) (West 2002); 
38 C.F.R. § 3.400(o)(2) (2009).  See also Harper v. Brown, 10 
Vet. App. 125 (1997).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the veteran that may 
be interpreted as applications or claims, both formal and 
informal, for benefits.  VA is required to identify and act 
on informal claims for benefits.  See 38 U.S.C.A. § 5102; 
38 C.F.R. § 3.1(p), 3.155(a).  See also Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992).  An informal 
claim must identify the benefit sought.  See 38 C.F.R. 
§ 3.155(a).

In order for benefits to be paid under the laws administered 
by the VA, a specific claim in the form prescribed by the 
Secretary must be filed.  See 38 U.S.C.A. § 5101; 38 C.F.R. 
§ 3.151(a).  All claims for benefits filed with the VA, 
formal or informal, must be in writing.  See Rodriguez v. 
West, 189 F.3d 1351 (Fed. Cir. 1999).

Analysis

The Veteran's service in the military ended on October 27, 
1967.  Unfortunately, he did not file a claim for service 
connection for cataracts, erectile dysfunction, bilateral 
hearing loss, and peripheral neuropathy of the right upper 
extremity within one year of his discharge from service 
(i.e., by October 27, 1968).  Nevertheless, the Veteran filed 
a claim for service connection for cataracts, erectile 
dysfunction, bilateral hearing loss, and peripheral 
neuropathy of the right upper extremity in February 2007.  At 
that time, the Veteran submitted VA medical records 
indicating that he had been diagnosed with erectile 
dysfunction in May 2006.  Thereafter, in a rating decision 
dated in November 2007, the RO granted entitlement to service 
connection for cataracts, erectile dysfunction, bilateral 
hearing loss, and peripheral neuropathy of the right upper 
extremity.  

The Board finds that the effective date of February 22, 2007 
for the grant of service connection for erectile dysfunction, 
bilateral hearing loss, and peripheral neuropathy of the 
right upper extremity is appropriate; an effective date of 
May 22, 2006 was granted for cataracts, aphakia and diabetic 
retinopathy on the basis that it was an increase in the 
Veteran's service-connected diabetes mellitus.  38 C.F.R. 
§ 3.400(o)(2) (2009).  There is no indication the Veteran 
specifically acted to file a claim for service connection for 
cataracts, erectile dysfunction, bilateral hearing loss, and 
peripheral neuropathy of the right upper extremity prior to 
February 22, 2007.  Indeed, he has not alleged that he made 
any attempts to file his claims prior to that date.  As noted 
above, the file is entirely negative for any written 
communication from the Veteran indicating that he intended to 
file claims of entitlement to service connection for 
cataracts, erectile dysfunction, bilateral hearing loss, and 
peripheral neuropathy, until the Veteran's claims for TDIU 
and increased disability ratings were received on February 
22, 2007.  Moreover, the Board points out that the claimed 
disabilities were not shown in the Veteran's service medical 
records, nor confirmed by that VA examination prior to that 
date (with the exception of the cataracts, aphakia and 
diabetic retinopathy, which was shown in his VA treatment 
records on May 22, 2006), and the existence of the claimed 
disabilities was a necessary requirement for granting service 
connection under the law.  As such, there is no basis for an 
effective date for service connection.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994).  See also 38 C.F.R. § 3.400(b).

Moreover, the Board points out there is no provision for 
payment of benefits from an earlier date based on a 
disorder's existence from a date previous to the receipt of 
the claim, unless the claim is filed within one year of 
separation from service.  See 38 C.F.R. §§ 3.400(b)(2).  

So, for these reasons, the Board finds that there is a 
preponderance of evidence against the Veteran's claims of 
entitlement to earlier effective dates for service connection 
of his cataracts, erectile dysfunction, bilateral hearing 
loss, and peripheral neuropathy of the right upper extremity.  
Therefore, his claims must be denied. See Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).


	(CONTINUED ON NEXT PAGE)




ORDER

The petition to reopen the claim for service connection for 
hypertension is denied.

Entitlement to service connection for ingrown toenails of the 
feet is denied.

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for peripheral neuropathy 
of the left upper extremity is denied.

Entitlement to service connection for kidney stones is 
denied.

The claim of entitlement to an effective date prior to May 
22, 2006 for the grant of service connection for cataracts, 
aphakia, and diabetic retinopathy is denied.

The claim of entitlement to an effective date prior to 
February 22, 2007 for the grant of service connection for 
erectile dysfunction is denied.

The claim of entitlement to an effective date prior to 
February 22, 2007 for the grant of service connection for 
bilateral hearing loss is denied.

The claim of entitlement to an effective date prior to 
February 22, 2007 for the grant of service connection for 
peripheral neuropathy of the right upper extremity is denied.


REMAND

The Veteran and his representative, in the multiple 
substantive appeals and written statements, assert that the 
Veteran's service-connected cataracts, aphakia and diabetic 
retinopathy, erectile dysfunction, bilateral hearing loss, 
peripheral neuropathy of the right upper extremity, diabetes 
mellitus, and coronary artery disease are worse than 
currently evaluated.  The Board acknowledges that the Veteran 
was most recently afforded VA examinations in April 2007.  
Copies of the examination and assessment reports are 
associated with his claims file.  In this regard, it is noted 
that the Court in Green stated that the fulfillment of the 
statutory duty to assist includes conducting a thorough and 
contemporaneous medical examination, one that takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See 
also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see, too, 
Allday v. Brown, 7 Vet. App. 517, 526 (1995).   

As such, in order to effectively evaluate the Veteran's 
service-connected cataracts, aphakia and diabetic 
retinopathy, erectile dysfunction, bilateral hearing loss, 
peripheral neuropathy of the right upper extremity, diabetes 
mellitus, and coronary artery disease, more recent objective 
characterizations of these conditions and their associated 
symptomatology are required.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994) (where the veteran is appealing the 
rating for an already established service-connected 
condition, his present level of disability is of primary 
concern).  See also Fenderson v. West, 12 Vet. App. 119, 125-
26 (1999) (when the veteran appeals the initial rating 
assigned for his disability, just after establishing his 
entitlement to service connection for it, VA must consider 
his claim in this context - which includes determining 
whether he is entitled to a "staged" rating to compensate 
him for times since the effective date of his award when his 
disability may have been more severe than at other times 
during the pendency of his appeal).  

Therefore, additional VA examinations would be useful in 
evaluating the appeal.  See 38 U.S.C.A. § 5103A(d)(1); 
38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain 
an examination of the claimant at VA health-care facilities 
if the evidence of record does not contain adequate evidence 
to decide a claim).

The Board notes that the issues of entitlement to an 
increased disability rating for the aforementioned 
disabilities are inextricably intertwined with the Veteran's 
claims of entitlement to TDIU and extraschedular evaluations, 
currently on appeal.  See, e.g., Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final decision on one issue cannot be rendered until a 
decision on the other issue has been rendered).  Hence, the 
Board will defer appellate consideration of the issues of 
entitlement to TDIU and extraschedular evaluations pending 
completion of the action requested below. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA 
examination to ascertain the current 
severity and manifestations of his 
service-connected cataracts, aphakia, and 
diabetic retinopathy.  Conduct all 
testing and evaluation indicated and 
review the results of any testing prior 
to completion of the examination report.  
The examiner should also comment on the 
Veteran's current level of social and 
occupational impairment due to his 
service-connected cataracts, aphakia, and 
diabetic retinopathy.  Any indications 
that the Veteran's complaints or other 
symptomatology are not in accord with the 
objective findings on examination should 
be directly addressed and discussed in 
the examination report.  If no opinion 
can be rendered, an explanation should be 
set forth.  

The claims file should be made available 
to the examiner for review in connection 
with the examination.  The examiner 
should be provided a full copy of this 
remand.  The examiner must indicate in 
the examination report whether or not 
review of the claims folder was made.  
Please also discuss the rationale of all 
opinions provided.  

2.  Schedule the Veteran for a VA 
examination to ascertain the current 
severity and manifestations of his 
service-connected erectile dysfunction.  
Conduct all testing and evaluation 
indicated and review the results of any 
testing prior to completion of the 
examination report.  The examiner should 
also comment on the Veteran's current 
level of social and occupational 
impairment due to his service-connected 
erectile dysfunction.  Any indications 
that the Veteran's complaints or other 
symptomatology are not in accord with the 
objective findings on examination should 
be directly addressed and discussed in 
the examination report.  If no opinion 
can be rendered, an explanation should be 
set forth.  

The claims file should be made available 
to the examiner for review in connection 
with the examination.  The examiner 
should be provided a full copy of this 
remand.  The examiner must indicate in 
the examination report whether or not 
review of the claims folder was made.  
Please also discuss the rationale of all 
opinions provided.  

3.  Schedule the Veteran for an audiogram 
and Maryland CNC speech recognition test 
to determine the current severity of his 
bilateral hearing loss.  His VA claims 
file must be made available to the 
designated examiner for a review of the 
pertinent medical history.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be performed.  The examiner is also 
requested to specifically indicate 
whether the Veteran's bilateral hearing 
loss has worsened since his October 2007 
VA evaluation and, if so, to what extent.  
The examiner should report complaints and 
clinical findings in detail including 
pure-tone threshold averages and speech 
discrimination scores, and the basis for 
the examiner's opinion should be fully 
explained. Any indications that the 
Veteran's complaints or other 
symptomatology are not in accord with the 
objective findings on examination should 
be directly addressed and discussed in 
the examination report.  

The claims file should be made available 
to the examiner for review in connection 
with the examination.  The examiner 
should be provided a full copy of this 
remand.  The examiner must indicate in 
the examination report whether or not 
review of the claims folder was made.  
Please also discuss the rationale of all 
opinions provided.  

4.  Schedule the Veteran for a VA 
examination to ascertain the current 
severity and manifestations of his 
service-connected peripheral neuropathy 
of the right upper extremity.  Conduct 
all testing and evaluation indicated and 
review the results of any testing prior 
to completion of the examination report.  
The examiner should also comment on the 
Veteran's current level of social and 
occupational impairment due to his 
service-connected peripheral neuropathy 
of the right upper extremity.  Any 
indications that the Veteran's complaints 
or other symptomatology are not in accord 
with the objective findings on 
examination should be directly addressed 
and discussed in the examination report.  
If no opinion can be rendered, an 
explanation should be set forth.  

The claims file should be made available 
to the examiner for review in connection 
with the examination.  The examiner 
should be provided a full copy of this 
remand.  The examiner must indicate in 
the examination report whether or not 
review of the claims folder was made.  
Please also discuss the rationale of all 
opinions provided.  

5.  Schedule the Veteran for a VA 
examination to ascertain the current 
severity and manifestations of his 
service-connected diabetes mellitus.  
Conduct all testing and evaluation 
indicated and review the results of any 
testing prior to completion of the 
examination report.  The examiner should 
also comment on the Veteran's current 
level of social and occupational 
impairment due to his service-connected 
diabetes mellitus.  Any indications that 
the Veteran's complaints or other 
symptomatology are not in accord with the 
objective findings on examination should 
be directly addressed and discussed in 
the examination report.  If no opinion 
can be rendered, an explanation should be 
set forth.  

The claims file should be made available 
to the examiner for review in connection 
with the examination.  The examiner 
should be provided a full copy of this 
remand.  The examiner must indicate in 
the examination report whether or not 
review of the claims folder was made.  
Please also discuss the rationale of all 
opinions provided.  

6.  Schedule the Veteran for a VA 
examination to ascertain the current 
severity and manifestations of his 
service-connected coronary artery 
disease.  Conduct all testing and 
evaluation indicated and review the 
results of any testing prior to 
completion of the examination report.  
The examiner should also comment on the 
Veteran's current level of social and 
occupational impairment due to his 
service-connected coronary artery 
disease.  Any indications that the 
Veteran's complaints or other 
symptomatology are not in accord with the 
objective findings on examination should 
be directly addressed and discussed in 
the examination report.  If no opinion 
can be rendered, an explanation should be 
set forth.  

The claims file should be made available 
to the examiner for review in connection 
with the examination.  The examiner 
should be provided a full copy of this 
remand.  The examiner must indicate in 
the examination report whether or not 
review of the claims folder was made.  
Please also discuss the rationale of all 
opinions provided.  

7.  Following completion of the above, 
the RO should readjudicate the issues of 
entitlement to increased disability 
evaluations for cataracts, aphakia, and 
diabetic retinopathy, erectile 
dysfunction, bilateral hearing loss, 
peripheral neuropathy of the right upper 
extremity, diabetes mellitus, and 
coronary artery disease, as well as the 
issues of entitlement to TDIU and whether 
extraschedular evaluations should be 
assigned.  Consideration must be given to 
all additional evidence received since 
issuance of the most recent statement of 
the case as to the matter.  If any 
benefit sought is not granted, issue a 
supplemental statement of the case and 
afford the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted.

The purpose of this remand is to further develop the record 
and afford due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


